               Case 2:18-cv-01132-JCC Document 42 Filed 12/26/18 Page 1 of 5




 1

 2

 3
                                                                            Hon. John C. Coughenour
 4

 5

 6                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     ESTHER HOFFMAN; SARAH
 8   DOUGLASS; ANTHONY KIM; and IL KIM;
     and DARIA KIM, on behalf of themselves               No. 2:18 cv 1132-JCC
 9   and on behalf of others similarly situated,
                                                          DEFENDANTS PATENAUDE AND
10                   Plaintiffs,                          FELIX, A.P.C. AND MATTHEW
                                                          CHEUNG’S REPLY IN SUPPORT OF
11            vs.                                         MOTION FOR SUMMARY JUDGMENT
12   TRANSWORLD SYSTEMS                                   NOTED FOR HEARING:
     INCORPORATION; et al.,                               DECEMBER 30, 2018
13
                     Defendants.
14

15                                        I. INTRODUCTION
16            Defendants Patenaude & Felix, APC and Matthew Cheung (collectively “Patenaude”)

17   moved for summary judgment dismissal of the sole remaining claims alleged against them in

18   Plaintiffs’ Amended Complaint. (Dkt 30). The motion should be granted.

19                                 II. ARGUMENT AND AUTHORITY
20            A.     All of Ms. Douglass’s FDCPA claims should be dismissed with prejudice.
21            This Court left Ms. Douglass’s § 1692e claims against Patenaude alive to the extent that

22   the Court denied dismissal of § 1692e claims on a variety of grounds, and any dismissal under

23   the statute of limitations was without prejudice. (Dkt 29 at 19-20). The Court held that it could

24   not dismiss with prejudice because it did not know when Ms. Douglass received notice of the

25   underlying claims against her.

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION
     FOR SUMMARY JUDGMENT - 1
     2:18 cv 1132-JCC
     6459698.doc
               Case 2:18-cv-01132-JCC Document 42 Filed 12/26/18 Page 2 of 5




 1
              Patenaude has therefore provided the evidence that Ms. Douglass’s claims are barred by
 2
     the FDCPA’s one-year statute of limitations, 15 U.S.C. § 1692k(d), as follows:
 3
                   �   On April 27, 2017, Patenaude mailed a letter to Ms. Douglass advising
 4                     her that judgment had been entered against her in cause no. 17-2-10605-
                       4-KNT. (Dkt 31 at ¶ 5); (Dkt 31-1, Ex. 1). Enclosed with the letter was
 5                     a copy of the default judgment for this cause number. (Id.). The letter
                       was sent to Ms. Douglass at 7950 Seward Park Ave. S., Seattle, WA
 6                     98118-4251. (Id.). The letter was not returned, and communications
                       sent to that location are known to have been received. (Id.).
 7
                   �   On April 27, 2017, Patenaude mailed a letter to Ms. Douglass advising
 8                     her that judgment had been entered against her in cause no. 17-2-10604-
                       6-KNT. (Dkt 31 at ¶ 2); (Dkt 31-1, Ex. 2). Enclosed with the letter was
 9                     a copy of the default judgment. (Id.). The letter was sent to Ms.
                       Douglass at 7950 Seward Park Ave. S., Seattle, WA 98118-4251. (Id.).
10                     The letter was not returned, and communications sent to that location are
                       known to have been received. (Id.).
11
                   �   “The parties agree that the initial complaint in this case was filed on June
12                     20, 2018.” (Dkt 29 at 10), citing (Dkt. Nos. 22 at 11; 25 at 4).
13            As such, Ms. Douglass was provided notice of the default judgment by early May 2017,
14   which is more than a year before the Complaint was filed in June 2018. All of Ms. Douglass’s
15   FDCPA claims are therefore barred. 15 U.S.C. § 1692k(d).
16            “Plaintiffs’ time-barred FDCPA claims cannot be a basis for their claims of per se
17   violations of the CPA.” (Dkt 29 at 16, n10) (citing Kotok v. Homecomings Fin., 2009 WL
18   2057046, slip op. at 4 (W.D. Wash. 2009) (dismissing per se CPA claim where predicated on
19   time-barred Truth in Lending Act (“TILA”) and Real Estate Settlement Procedures Act
20   (“RESPA”) claims); Bednaruk v. NW Trustee Servs., Inc., 2010 WL 545643, slip op. at 3 (W.D.
21   Wash. 2010) (dismissing per se CPA claim where predicated on time-barred TILA and RESPA
22   claims, relying on Kotok); Lyons v. Homecomings Fin. LLC, 770 F. Supp. 2d 1163, 1167 (W.D.
23   Wash. 2011) (dismissing per se CPA violation predicated on time-barred TILA claim, relying
24   on Kotok). Like the Kims and Hoffman, the per se CPA claims that Ms. Douglass has premised
25   on time-barred FDCPA claims should also be dismissed with prejudice.

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION
     FOR SUMMARY JUDGMENT - 2
     2:18 cv 1132-JCC
     6459698.doc
               Case 2:18-cv-01132-JCC Document 42 Filed 12/26/18 Page 3 of 5




 1            B.     The motion is not moot and should be granted.
 2            Plaintiffs do not dispute that Ms. Douglass brought her FDCPA claims after the one-

 3   year statute of limitation in 15 U.S.C. § 1692k(d) had run. Plaintiffs only argue that the motion

 4   is moot. However, this Court has not designated this case as being closed, and no final

 5   judgment has been entered in favor of Patenaude. Until such time as this Court enters a final

 6   judgment, its orders are interlocutory, and subject to revision. Fed.R.Civ.P. 54(b). To make

 7   the status of this case more uncertain, there is a motion for reconsideration pending, and there is

 8   a question as to whether the court will permit amendment of the pleadings after the motion for

 9   reconsideration is decided.     Considering all of these things, this is an active controversy

10   amenable to a final decision by this Court upon Patenaude’s motion for summary judgment.

11            Plaintiffs argue that: “Because the Plaintiffs did not file an amended complaint within

12   thirty days of November 2, 2018, no claims against P & F and Cheung will be asserted through

13   amendment.” (Dkt 40 at 3). However, when asked to stipulate to dismissal of all claims with

14   prejudice, Plaintiffs refused to do so.         Declaration of Marc Rosenberg at ¶¶ 3-4, Ex. 1.

15   This suggests that Plaintiffs are, in fact, not done litigating their claims against Patenaude.

16            There is no genuine issue of material fact and Patenaude is entitled to judgment as a

17   matter of law. Fed.R.Civ.P. 56(a). Patenaude is entitled to a dismissal with prejudice so that it

18   does not have to worry about these claims hanging over its head, and possibly being filed in

19   state court or before a different federal judge. The matter is before this Court, and this Court is

20   already familiar with the facts of this case.

21            The Civil Rules are supposed to be construed to “secure the just, speedy, and

22   inexpensive determination of every action.” Fed.R.Civ.P. 1.            Entering a dismissal with

23   prejudice, now that the Court has the evidence to do so, would secure the just, speedy, and

24   inexpensive determination of this case that the rules contemplate.

25

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION
     FOR SUMMARY JUDGMENT - 3
     2:18 cv 1132-JCC
     6459698.doc
               Case 2:18-cv-01132-JCC Document 42 Filed 12/26/18 Page 4 of 5




 1                                        III. CONCLUSION
 2            This Court should dismiss with prejudice Mr. Douglass’s FDCPA claim as time barred,

 3   and dismiss with prejudice Ms. Douglass’s per se claim based on the time-barred FDCPA

 4   claim. With these two claims dismissed with prejudice, the lawsuit against Patenaude should

 5   be dismissed in its entirety with prejudice, and a final judgment entered on behalf of Patenaude.

 6            DATED this 26th day of December, 2018.

 7                                                LEE SMART, P.S., INC.
 8                                                By:_/s Marc Rosenberg ______________
                                                     Marc Rosenberg, WSBA No. 31034
 9                                                   Jeffrey R. Kaatz, WSBA No. 49709
                                                     Of Attorneys for Defendants
10                                                   Patenaude and Felix, A.P.C., and
                                                     Matthew Cheung
11
                                                      1800 One Convention Place
12                                                    701 Pike St.
                                                      Seattle, WA 98101-3929
13                                                    (206) 624-7990
                                                      mr@leesmart.com
14

15

16

17

18

19

20

21

22

23

24

25

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION
     FOR SUMMARY JUDGMENT - 4
     2:18 cv 1132-JCC
     6459698.doc
               Case 2:18-cv-01132-JCC Document 42 Filed 12/26/18 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on the date provided at the signature below, I electronically filed
     the preceding document with the Clerk of the Court using the CM/ECF system, which will send
 3   notification of such filing to the following individuals:
 4            Mr. Sam Leonard      sam@seattledebtdefense.com
 5            Ms. Christina L. Henry       chenry@hdm-legal.com
 6            Mr. Guy W. Beckett gbeckett@beckettlaw.com
 7            Ms. Amanda Martin amanda@nwclc.org
 8            Mr. Damian P. Richard        drichard@sessions-law.biz
 9
            I certify under penalty of perjury under the laws of the State of Washington that the
10   foregoing is true and correct, to the best of my knowledge.
11            Dated this 26th day of December, 2018 at Seattle, Washington.
12
                                                  LEE SMART, P.S., INC.
13
                                                  By:_/s Marc Rosenberg ______________
14                                                   Marc Rosenberg, WSBA No. 31034
                                                     Of Attorneys for Defendant
15                                                   Patenaude and Felix, A.P.C., and
                                                     Matthew Cheung
16
                                                      1800 One Convention Place
17                                                    701 Pike St.
                                                      Seattle, WA 98101-3929
18                                                    (206) 624-7990
                                                      mr@leesmart.com
19

20

21

22

23

24

25

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION
     FOR SUMMARY JUDGMENT - 5
     2:18 cv 1132-JCC
     6459698.doc
